     Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 1 of 20            FILED
                                                                       2019 Sep-30 PM 12:03
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

JAMES McCONICO, JR.,                )
                                    )
     Plaintiff,                     )
                                    )
v.                                  )
                                    )     CIVIL ACTION NO.
WALMART INC.,                       )
                                    )
     Defendant.                     )
                                    )

                       NOTICE OF REMOVAL


                           EXHIBIT A
                          DOCUMENT 1
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 2 of 20
                          DOCUMENT 2
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 3 of 20
                          DOCUMENT 2
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 4 of 20
                          DOCUMENT 2
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 5 of 20
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 6 of 20
                          DOCUMENT 3
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 7 of 20
                          DOCUMENT 4
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 8 of 20
                          DOCUMENT 4
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 9 of 20
                          DOCUMENT 4
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 10 of 20
                          DOCUMENT 5
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 11 of 20
                          DOCUMENT 6
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 12 of 20
                          DOCUMENT 6
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 13 of 20
          Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 14 of 20


                                   AlaFile E-Notice




                                                                        07-CV-2019-000009.00
                                                             Judge: COLLINS PETTAWAY, JR.
To: MCCONICO JAMES JRAIS#117395 (PRO SE)
    BIBB CO CORR FACILITY
    565 BIBB LANE
    BRENT, AL, 35034-0000




                         NOTICE OF SERVICE
                    IN THE CIRCUIT COURT OF BIBB COUNTY, ALABAMA

                      JAMES MCCONICO JR VS WALMART STORES INC
                                07-CV-2019-000009.00

                         The following matter was served on 8/30/2019

                                D001 WALMART STORES INC
                                      Corresponding To
                                      CERTIFIED MAIL




                                                                          KAYLA COONER
                                                                    CIRCUIT COURT CLERK
                                                                   BIBB COUNTY, ALABAMA
                                                                   35 COURT SQUARE EAST
                                                                    CENTREVILLE, AL, 35042

                                                                                205-926-3103
                                                                    kayla.cooner@alacourt.gov
                          DOCUMENT 8
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 15 of 20
                          DOCUMENT 8
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 16 of 20
          Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 17 of 20


                                    AlaFile E-Notice




                                                                           07-CV-2019-000009.00
                                                              Judge: COLLINS PETTAWAY, JR.
To: MCCONICO JAMES JRAIS#117395 (PRO SE)
    BIBB CO CORR FACILITY
    565 BIBB LANE
    BRENT, AL, 35034-0000




                      NOTICE OF NO SERVICE
                    IN THE CIRCUIT COURT OF BIBB COUNTY, ALABAMA

                      JAMES MCCONICO JR VS WALMART STORES INC
                                07-CV-2019-000009.00

                        The following matter was not served on 9/12/2019

                                 D001 WALMART STORES INC
                                       Corresponding To
                                           REFUSED




                                                                           KAYLA COONER
                                                                     CIRCUIT COURT CLERK
                                                                    BIBB COUNTY, ALABAMA
                                                                    35 COURT SQUARE EAST
                                                                     CENTREVILLE, AL, 35042

                                                                                 205-926-3103
                                                                     kayla.cooner@alacourt.gov
                          DOCUMENT 10
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 18 of 20
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 19 of 20
Case 7:19-cv-01600-GMB Document 1-1 Filed 09/30/19 Page 20 of 20
